Douglas, J.,
dissenting. The panel had the opportunity to view the demeanor and sincerity of the applicant and to examine extensively those who were monitoring his progress. The panel was in a better position than we to determine whether and when the applicant should be permitted to sit for the bar examination. I would adopt the recommendation of the board and allow applicant after further evaluation and investigation to apply to sit for the February 1998 bar examination.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.